NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-3441
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                JOSHUA LEE HUSTON,
                                                 Appellant
                                    ____________

                       On Appeal from United States District Court
                        for the Western District of Pennsylvania
                           (W.D. Pa. No. 2-07-cr-00031-001)
                        District Judge: Honorable Alan N. Bloch
                                     ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 1, 2015

               Before: FISHER, HARDIMAN and ROTH, Circuit Judges.

                                 (Filed: August 28, 2015 )
                                      ____________

                                        OPINION*
                                      ____________

FISHER, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Joshua Lee Huston violated certain conditions of his second term of supervised

release. The U.S. District Court for the Western District of Pennsylvania revoked the

term of supervision and sentenced Huston to the statutory maximum of twenty-four

months’ incarceration. Huston appeals the procedural and substantive reasonableness of

his sentence. We will affirm.

                                              I.

       We write principally for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts that are necessary

to our analysis.

       On April 18, 2007, when he was twenty-two years old, Huston pled guilty to theft

of a blank money order, in violation of 18 U.S.C. § 500. Huston attributed his conduct to

drug use, addiction, and mental illness, and he voluntarily entered a drug treatment

program prior to sentencing. The advisory Sentencing Guidelines indicated a term of

zero to six months’ imprisonment, which could be satisfied by one to three years of

probation. The District Court sentenced Huston to three years of probation.

       During his term of probation, Huston tested positive for cocaine three times.

Huston waived his right to a revocation hearing and agreed to the Probation Office’s

request that he reside at a community corrections center for 180 days, which the District

Court imposed.




                                              2
       While there, Huston relapsed again and tested positive for morphine. The

Probation Office filed a second petition, requesting this time that Huston’s probation be

revoked. A hearing was held on July 9, 2009. The advisory Guidelines indicated a

sentence of imprisonment from five to eleven months; however, the Government and

Huston agreed to a sentence of sixty days’ imprisonment, a one-year term of supervised

release with a condition of 180 days of home detention, and conditions requiring mental

health and substance abuse treatment.

       While serving the home detention term, Huston left his residence without

permission and was charged with retail theft and receiving stolen property. The

Probation Office filed a petition to revoke his supervised release and another revocation

hearing was held. Huston requested leniency due to his purported anxiety disorder and

addictions that he argued, like before, led to his violations. However, the District Court

expressed that it had already been lenient, and it imposed a sentence of fourteen months’

imprisonment followed by twenty-two months of supervised release on August 19, 2010.

       Just weeks before Huston’s latest term of supervised release was to expire, Huston

violated the conditions of his release once again. This time, while a police officer was

conducting an unrelated traffic stop, Huston, speeding past, hit both the attending officer

as well as the detained vehicle and continued to drive away. After the police yelled for

Huston to stop, he pulled his vehicle to the side of the road where he resisted arrest. He

subsequently failed a sobriety test and was found to be in possession of Suboxone.

                                             3
Huston was charged with aggravated assault by a vehicle while driving under the

influence, driving under the influence, resisting arrest, accidents involving damage to

attended vehicle or property, possession of a controlled substance, reckless driving, and

speeding.

       On July 15, 2014, the District Court held another revocation hearing. Huston’s

most serious violation of supervised release was that of resisting arrest, which constitutes

a Grade A violation1 with a Guidelines range of eighteen to twenty-four months’

imprisonment. Huston requested leniency due to his lengthy history of addiction and

mental health issues. The Government, however, requested the statutory maximum of

twenty-four months’ incarceration based on the “plainly egregious” nature of Huston’s

latest offense and because he could complete addiction and rehabilitation programs while

incarcerated.2 After hearing the parties’ arguments, the District Court revoked Huston’s

supervised release pursuant to 18 U.S.C. § 3583(e)(3) and imposed the statutory

maximum, with no further term of supervision. Huston timely appealed.

                                             II.

       The District Court had jurisdiction over this criminal action under 18 U.S.C.

§ 3231. We have appellate jurisdiction over Huston’s challenge to his sentence under 28


       1
        See U.S.S.G. § 7B1.1(a)(1). “Upon a finding of a Grade A . . . violation, the
court shall revoke probation or supervised release.” Id. § 7B1.3(a)(1).
       2
           See App. 157-58.

                                             4
U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review the procedural and substantive

reasonableness of Huston’s sentence for abuse of discretion.3

                                              III.

       In reviewing Huston’s sentence, the Court first ensures that the sentence was

procedurally reasonable, and then it ensures that the sentence was substantively

reasonable.4 “At both stages of our review, the party challenging the sentence has the

burden of demonstrating unreasonableness.”5

                                               A.

       A district court commits no procedural errors when it 1) correctly calculates the

applicable Guidelines range; 2) rules on any motions for departure and states how the

departure affects the Guidelines range; and 3) after hearing argument from the parties on

an appropriate sentence, meaningfully considers the 18 U.S.C. § 3553(a) sentencing

factors and explains its reasoning for the chosen sentence.6 Here, Huston argues that the

District Court erred in the third prong of the three-step sentencing process. Specifically,

Huston argues that the Court neglected to consider his arguments that his long-term

addiction and mental illness be taken into account, that he should receive a non-


       3
           See United States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009) (en banc).
       4
           Id.
       5
           Id.
       6
           See id.; Gall v. United States, 552 U.S. 38, 51 (2007).
                                                5
incarceration sentence, and that any sentence should correspond to the Guidelines range

for his original conviction (i.e., zero to six months’ imprisonment). Huston also argues

that the District Court failed to adequately explain its reasoning for imposing a sentence

contrary to these requests. In essence, he posits that the District Court failed to

meaningfully consider the § 3553(a) factors. This is simply not the case.

       The record abundantly demonstrates that the District Court meaningfully

considered the § 3553(a) factors and, in doing so, adequately set forth why it was not

persuaded by Huston’s arguments. The District Court had previously given Huston a

lesser sentence based on his addiction and mental health issues. As it explained,

however, it found that such leniency was not beneficial to Huston, as he remained in the

system seven years later.7 Indeed, the District Court indicated at length that it was

because of Huston’s inability or unwillingness to address his substance abuse issues that

the Court believed a term of imprisonment was, in fact, necessary.8 In explaining its

rationale, the District Court gave due attention to the “egregious nature” and seriousness


       7
         See App. 159 (“You were sentenced to just three years [sic] probation in 2007 for
your original offense of conviction. However, you are still in the system seven years
later because you are either unwilling or unable to comply with the terms of your
supervision and make the transition to a law abiding life.”).
       8
         See App. 159-60 (“The Court had attempted to provide you with a meaningful
opportunity to address your substance abuse issues and had believed that you would
benefit from some time spent in a structured rehabilitative environment. However, you
failed to take advantage of the opportunity you were given . . . and your continued drug
use communicated to the Court that you had no interest in taking the steps necessary to
address your addiction problems.”).
                                             6
of Huston’s latest offense, which was a Grade A violation;9 Huston’s prior violations,

bringing him before the District Court three times;10 and the “serious risk to society”

Huston posed given his “failures to be deterred from criminal activity, despite repeated

punishment.”11 We therefore find that, in considering the § 3553(a) factors, the District

Court sufficiently addressed Huston’s arguments for leniency and adequately explained

its reasoning for imposing a sentence greater than Huston requested. Accordingly, we

cannot conclude that the sentence imposed was procedurally unreasonable.

                                             B.

       In reviewing the substantive reasonableness of a procedurally-sound sentence, we

must affirm “unless no reasonable sentencing court would have imposed the same

sentence on that particular defendant for the reasons the district court provided.”12 Here,

Huston argues that his twenty-four month prison sentence was “‘greater than necessary’”

under the totality of the circumstances in light of his severe addiction problems, which he


       9
         See App. 161 (“[T]he egregious nature of your violation conduct, which involves
you damaging the personal property of another person and engaging in a physical
struggle with the police . . . . [and] [t]he fact that you kept driving after striking the
officer and parked car and the fact that you disobeyed police commands and fought with
the officers all serve to illustrate your disregard for the law . . . .”).
       10
           See App. 159 (“[T]oday marks your third revocation hearing before this Court
and it appears that the punishment you have received for your prior conduct has done
little to dissuade you from engaging in unlawful activity.”).
       11
            See App. 161-62.
       12
            Tomko, 562 F.3d at 568.
                                             7
again argues the District Court failed to consider.13 However, when we consider

Huston’s within-Guidelines sentence along with the District Court’s meaningful

consideration of the § 3553(a) factors, its prior leniency, and its recognition that Huston

remained in the criminal justice system seven years after his original offense, we cannot

conclude that no other court would have imposed the statutory maximum. Therefore,

Huston’s sentence was not substantively unreasonable.

                                             1. IV.

       For the reasons set forth above, we will affirm the order of the District Court.




       13
            Appellant’s Br. at 23 (quoting 18 U.S.C. § 3553(a)).

                                              8